Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1170
                       Lower Tribunal No. 18-22714
                          ________________

                    Vedrick Lamonte Symonette,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Diane Ward,
Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Jacqueline Rae Brandt, Assistant Regional Counsel, for
appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     GORDO, J.
      Vedrick Lamonte Symonette appeals his conviction and sentence,

arguing the trial court abused its discretion in excluding evidence in support

of his alibi defense. 1     We have jurisdiction.       See Fla. R. App. P.

9.140(b)(1)(A). Because Symonette failed to properly authenticate and lay

the foundation required by the Florida Evidence Code for the documents he

sought to introduce, we find no error in the trial court’s ruling and affirm.

             FACTUAL AND PROCEDURAL BACKGROUND

      Prior to trial, Symonette advised the court that he wished to waive his

right to counsel and represent himself. The court conducted an extensive

Faretta2 inquiry, granted Symonette’s request to proceed to trial without

further continuances and set a trial date. A month before the trial date,

Symonette filed a “Notice of Alibi,” stating that he was actually innocent, was

ready for trial, and would be calling no witnesses. Twice more before trial,

the trial judge offered Symonette appointed counsel and conducted Faretta




1
   Symonette argues that the trial court was required to hold a Richardson
hearing prior to excluding his evidence. See Richardson v. State, 246 So.
2d 771 (Fla. 1971). The record does not support his position that the
evidence was excluded as a result of a discovery violation. The evidence he
sought to introduce was inadmissible without further testimony or evidence,
which he repeatedly advised the court he would not be presenting,
irrespective of any discovery violation. Thus, a Richardson hearing was
unnecessary.
2
  Faretta v. California, 422 U.S. 806 (1975).

                                        2
hearings, but Symonette continued to advise the court he wished to

represent himself.

     At trial, the court conducted yet another Faretta hearing, found

Symonette competent, and appointed standby counsel,3 who was present

throughout the trial proceedings. The court asked Symonette about the

Notice of Alibi and whether he intended to present any testimony or evidence

in support of his alibi defense. Symonette advised the court that he had no

witnesses or evidence to present.

     During opening statement, Symonette told the jury that he had

documents that would show he was living in Texas at the time of the crimes

charged.4 The trial court dismissed the jury and asked Symonette why he


3
  Following his appointment, Symonette’s standby counsel advised the court
that given his unfamiliarity with the case, he would be unable to render
effective assistance if asked to step in midway through trial. He then stated
everything he would do in preparation for trial, including hiring an
investigator, deposing witnesses, and visiting and photographing the crime
scene. He further stated that he would encourage Symonette not to
represent himself and to permit him to be his attorney. After a conference
with Symonette, standby counsel advised the court that despite Symonette’s
awareness of the benefits of having counsel, he wanted to forego those
benefits for an immediate trial. Symonette then confirmed to the court that
he wanted to proceed with self-representation.
4
  These documents included a purported Texas driver’s license, a W-2 form,
bank statements, and home security system billing records—all of which,
Symonette contended, would prove he was living in Khalil, Texas, at the time
of the alleged crime. Notably, even if admissible, these documents would
not have demonstrated that Symonette was physically present in Texas on
the date in question.

                                     3
represented to the jury that he would be presenting evidence when he had

previously, repeatedly advised the court he would not be presenting any

witnesses or exhibits. The court reminded Symonette that because he chose

self-representation, he was being “held to the same standard as an attorney.”

The court further reminded him that, as it had informed him previously, any

witness list or exhibits needed to have been filed with the clerk of court and

copies provided to the State. After acknowledging that he had failed to turn

copies of the documents over to the State, the court asked Symonette to

provide the documents to the bailiff for copying. Following a brief recess, the

judge noted that she would review the documents and address their

admissibility prior to Symonette’s case in chief, and trial proceeded.

      After the State rested its case, Symonette advised the court that he did

not wish to testify. The court then asked him how he intended to introduce

the records that he alleged would have demonstrated he was not in Florida

in 2016. Symonette stated that he would “submit [the documents] to the

Court and let the Court know that this is what [he is] saying is the truth.” The

court responded:

            As I told you yesterday, there were very many
            dangers in representing yourself and I went over it in
            great detail. . . . [T]hese are not admissible in
            evidence unless you have a legal theory as to how
            they’re admitted. So, what we’ll do is after the break,
            we’re going to begin with closing arguments.

                                       4
      Following the charge conference, the State requested that the court

colloquy Symonette once more about his decision not to testify. Although he

initially insisted he still did not want to testify, after conferring with standby

counsel, he stated he had reconsidered and would be testifying. The court

then asked him whether he was planning to introduce any of the documents

he brought with him because “there [was] no legal basis [under which he

could] introduce [them].” Symonette stated that if he would not “be allowed

to even discuss [the documents]” he would not be testifying. Ultimately,

Symonette did not testify and the case proceeded to closing arguments. In

closing argument, Symonette referred to the documents not in evidence

several times and urged the jury to ask the court for copies of them.

                              LEGAL ANALYSIS

      Every American has a constitutional right to represent himself where

he voluntarily and intelligently elects to do so. Personal liberties, such as the

right to self-representation, “are not rooted in the law of averages.” Faretta,

422 U.S. at 834. “The defendant, and not his lawyer or the State, will bear

the personal consequences of a conviction. It is the defendant, therefore,

who must be free personally to decide whether in his particular case counsel

is to his advantage.” Id. “[A] defendant does not need to possess the

technical legal knowledge of an attorney before being permitted to proceed

                                        5
pro se. . . . ‘[T]he competence that is required of a defendant seeking to

waive his right to counsel is the competence to waive the right, not the

competence to represent himself.’” State v. Bowen, 698 So. 2d 248, 251

(Fla. 1997) (quoting Hill v. State, 688 So. 2d 901, 905 (Fla. 1996)) (internal

quotation omitted).

      There are, however, “dangers and disadvantages” associated with

self-representation. Faretta, 422 U.S. at 835. “Although a defendant need

not himself have the skill and experience of a lawyer in order competently

and intelligently to choose self-representation, he should be made aware of

the dangers and disadvantages of self-representation, so that the record will

establish that ‘he knows what he is doing and his choice is made with eyes

open.’” Id. (quoting Adams v. U.S. ex rel. McCann, 317 U.S. 269, 279

(1942)). “And although he may conduct his own defense ultimately to his

own detriment, his choice must be honored out of ‘that respect for the

individual which is the lifeblood of the law.’” Id. at 834 (quoting Illinois v.

Allen, 397 U.S. 337, 350–51 (1970) (Brennan, J., concurring)).

      “It is undeniable that in most criminal prosecutions defendants could

better defend with counsel’s guidance than by their own unskilled efforts. But

where the defendant will not voluntarily accept representation by counsel,

the potential advantage of a lawyer’s training and experience can be


                                      6
realized, if at all, only imperfectly.”5 Id. “When an accused manages his own

defense, he relinquishes, as a purely factual matter, many of the traditional

benefits associated with the right to counsel.” Id. at 835.

      Here, Symonette repeatedly chose to waive his constitutional right to

counsel and proceed with self-representation despite the trial court’s

statements that there were dangers involved in doing so.               His court-

appointed standby counsel was present at all times, seated behind him, but

Symonette elected to proceed with trying the case himself. In fact, he

proceeded to trial against standby counsel’s advice that the case should be

continued to conduct further investigation of several issues.

      When a defendant voluntarily and intelligently decides to undertake his

own representation, it is not the trial court’s responsibility to stand in place of

his attorney. See McKaskle v. Wiggins, 465 U.S. 168, 183–84 (1984).

Indeed, when conducting a Faretta colloquy, the trial court may not even

inquire into whether the defendant can “provide himself with a substantively

qualitative defense” because the defendant can choose “to sit mute and

mount no defense at all.” Bowen, 698 So. 2d at 251 (citation omitted).


5
  It is often said, “a person who represents himself has a fool for a client.”
Although the origins of this adage are uncertain, it is typically attributed to
President Abraham Lincoln. See, e.g., Marshall H. Tanick & Phillip J.
Trobaugh, Lincoln’s Minnesota Legacy, 66 BENCH & B. MINN., Feb. 2009, at
1, 4 (quoting Letter from Abraham Lincoln to Isham Reavis (Nov. 5, 1855)).

                                        7
      Once the trial court has determined that the defendant properly waived

his right to counsel and the defendant is representing himself, his trial

strategy is his choice, with the assistance of standby counsel, if sought. See

id. “A defendant does not have a constitutional right to receive personal

instruction from the trial judge on courtroom procedure.” McKaskle, 465 U.S.

at 183. “Nor does the Constitution require judges to take over chores for a

pro se defendant that would normally be attended to by trained counsel as a

matter of course.” Id. at 184. “The right of self-representation is not a license

to abuse the dignity of the courtroom. Neither is it a license not to comply

with relevant rules of procedural and substantive law.” Faretta, 422 U.S. at

834 n.46.

      “Generally, a trial court’s ruling on the admissibility of evidence will be

upheld absent an abuse of discretion.” Williams v. State, 967 So. 2d 735,

747–48 (Fla. 2007). Here, after having repeatedly advised the court he did

not intend to put on a case, Symonette stated he would simply be submitting

the documents to the court for the jury’s consideration. It was evident that

he did not have the proper witnesses to call or any evidentiary support to

introduce in order to authenticate and lay the foundation for the admissibility

of any of the documents he brought with him. It is well-established that

without authentication and proper foundation, these documents are


                                       8
inadmissible in evidence. See, e.g., §§ 90.803(6), 90.803(8), 90.901, Fla.

Stat. (2020); Jackson v. Household Fin. Corp. III, 298 So. 3d 531, 535 (Fla.

2020) (“A party can lay a foundation for the [admission of documents

pursuant to the] business records exception in three ways: (1) offering

testimony of a records custodian, (2) presenting a certification or declaration

that each of the elements has been satisfied, or (3) obtaining a stipulation of

admissibility.” (quoting Jackson v. Household Fin. Corp. III, 236 So. 3d 1170,

1172 (Fla. 2d DCA 2018))). We therefore find the trial court did not abuse

its discretion in excluding Symonette’s documents where Symonette was

unable to authenticate them and lay the foundation for their admissibility

under the Florida Evidence Code.

      Affirmed.




                                      9